DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to the claims and response filed on January 27, 2021 have been received and entered. Claim 1 has been amended, while claims 2, 4-5, 9-11, 13-15 have been canceled. Claims 1, 3, 6-8, 12, 16-68 and 69 are pending in the instant application. 

Election/Restrictions
Applicant’s election without traverse of claims 1-42 (group I) in the reply filed on October 9, 2019 was acknowledged. Applicant further elected species of nucleases, Cas9, P53 inhibitor and nucleic acid for TP53 without traverse. Upon further consideration election of species requirement between different species are hereby withdrawn and all the non-elected spices are hereby rejoined with the elected species. 
Claims 43-69 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 9, 2019. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner. 
Claims 1, 3, 6-8, 12, 16-42 are under consideration. 

Withdrawn-Claim Rejections - 35 USC § 103
Claims 1, 3, 6-8,  16-22, 24-33, 36, 38-41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Church et al (WO/2017/184674, dated 10/26/2017, effective filing date04/19/2016) or USPGPUB 20190127762, dated 50/02/2019, filed 04/19/2017, effective filing date 04/19/2016) and Bowman et al (Gene & Development, 1996, 10, 826-835) as evidenced by NCBI accession no GenBank: BAA82344.1, dated 04/14/200.  In view of Applicants’ amendment of base claim 1, canceling examined species of SEQ ID NO: 8 form the 
Claims 1, 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Church et al (WO/2017/184674, dated 10/26/2017, effective filing date04/19/2016 or 20190127762, dated 50/02/2019, filed 04/19/2017, effective filing date 04/19/2016), Bowman et al (Gene & Development, 1996, 10, 826-835), NCBI accession no GenBank: BAA82344.1, dated 04/14/200 as applied above and further in view of Kohn et al (WO2017/143071, dated 08/24/2017, effective filing date 02/18/2016). The rejection is withdrawn for the reasons discusses supra. 
Claims 1, 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Church et al (WO/2017/184674, dated 10/26/2017, effective filing date04/19/2016 or 20190127762, dated 50/02/2019, filed 04/19/2017, effective filing date 04/19/2016), Bowman et al (Gene & Development, 1996, 10, 826-835) as evidenced by NCBI accession no GenBank: BAA82344.1, dated 04/14/200 as applied above and further in view of Moriarity et al (USPGPUB 20170065636, dated 03/09/2017, effective filing date 07/31/2015). The rejection is withdrawn for the reasons discusses supra.
Claims 1, 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Church et al (WO/2017/184674, dated 10/26/2017, effective filing date04/19/2016 or 20190127762, dated 50/02/2019, filed 04/19/2017, effective filing date 04/19/2016), Bowman et al (Gene & Development, 1996, 10, 826-835) as evidenced by NCBI accession no GenBank: BAA82344.1, dated 04/14/200 as applied above and further in view of Moriarity et al (USPGPUB 20170065636, dated 03/09/2017, effective filing date 07/31/2015). The rejection is withdrawn for the reasons discusses supra.

New-Claim Rejections - 35 USC § 103- necessitated by amendments
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-8,  16-22, 24-33, 36, 38-41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Church et al (WO/2017/184674, dated 10/26/2017, effective filing date04/19/2016) or USPGPUB 20190127762, dated 50/02/2019, filed 04/19/2017, effective filing date 04/19/2016) and Shaulian et al (Molecular and Cellular Biology, 1992, 12(12), 5581-5592) as evidenced by NCBI accession no GenBank: AAA61212.1. 1/14/1995).
Claims are directed to a gene editing system comprising an apoptosis inhibitor, wherein said apoptosis inhibitor is a TP53 inhibitor, and wherein the TP53 inhibitor comprises the sequence of SEQ ID NO: 6 or SEQ ID NO: 7, further comprising a nuclease or a gene editing vector.
With respect to claims 1, 3, and 36, Church et al teach a gene editing system comprising a p53 inhibitor and further comprises a nuclease (abstract, para. 23 and 33).
With respect to claim 6, Church et al teach that nuclease-based genome editing, such as with a CRISPR/Cas system, can result in toxicity that severely limits gene editing in target cells. Church teaches limiting, reducing, inhibiting, or eliminating this toxicity and improving gene targeting frequencies in target cells by using  bFGF (basis fibroblast growth factor) (see para. 13).
With respect to claims 7-9, 24, Church et al  teaches in at least one embodiment a) an expression construct encoding a programmable DNA nuclease and (b) an expression construct encoding an anti-apoptosis protein a DN p53, an oligonucleotide inhibitor of p53 (shRNA), a stem cells, expression constructs useful for the expression of Cas9, anti-apoptosis proteins, and sgRNA and  any suitable expression construct can be used including  plasmid vectors, adeno-associated viral vectors (see para. 39-42).
Regarding claims 7, Church et al teach that the nuclease is selected from the group consisting of class 2 clustered regularly-interspaced short palindromic repeat (CRISPR) nuclease, (2) a zinc finger nuclease (ZFN), (3) a Transcription Activator-Like Effector nuclease (TALEN), and (4) a meganuclease. Church further discloses that that the a CRISPR nuclease is selected from the group consisting of a CRISPR associated protein 9 (Cas9) nuclease, a CRISPR from Prevotella and Francisella 1 nuclease (Cpf1), a Class 2 candidate 1 nuclease (C2c1), a Class 2 candidate 2 nuclease (C2c2), and a Class 2 candidate 3 nuclease (C2c3) (see claims 6 and 7 of ‘762, para. 29-30). 

With respect to claims 19-20, Church et al ateach Cas9 nucleases" exist in many bacteria, including S. pyogenes, S. thermophilus, and Neisseria meningitidis. A "Cas9 nuclease" includes a Cas9 nuclease with native (or wild-type) nuclease activity, as well as modified versions of a Cas9 nuclease, such as SpCas9-HF1), eSpCas9, Cas9 nickases and nuclease-deficient or nuclease-null Cas9 fused to a nuclease domain (see para. 30).
Regarding claims 21-22, Church et al teach that the expression of Cas9 is regulated and may be induced by using doxycycline (see para. 59 and figure 1A).
With respect to claims 25-30, Church et al further teaches that gene editing system further comprises a template nucleic acid that may be circular nucleic acid that is a plasmid, a linear or single stranded oligonucleotide (see figure 6A, 8D, 9A and 10A, para. 91).
Regarding claims 31-33, Church et al teach a genetically modified stem cell, comprising: (a) an expression construct encoding a programmable DNA nuclease or a meganuclease; and (b) an anti-apoptosis component selected from the group consisting of: (i) an expression construct encoding an anti-apoptosis protein selected from the group consisting of a dominant negative mutant of p53 (DNp53), a mouse double minute 2 homolog (MDM2), a p53-induced protein with a RING (Really Interesting New Gene)-H2 domain (Pirh2, RCHY1), a constitutively photo-morphogenic 1 (COP1), an ARF (Alternative Reading Frame) Binding Protein 1 (ARF-BP1, HUWE1), a B cell lymphoma 2 protein (Bcl-2), Bcl-2-related protein A (Bcl2A1), a B-cell lymphoma-extra-large protein (Bcl-x.sub.L), a myeloid cell leukemia 1 protein (Mcl-1), a B cell lymphoma 2-like protein 2 (Bcl-w), and a Bcl-2-like protein 10 (Bcl-B); (ii) an oligonucleotide inhibitor of p53 (see claim 5 of ‘762. It is further disclosed that the stem cell may be human stem cell (see claim 18 of ‘762), non-human mammal, primate, a mouse, or a rat (see para. 27).
Regarding claims 36, 38-39, Church et al teach a composition comprising a genetically modified stem cell comprising the gene editing system for in vivo therapeutic purposes (see para. 26). Church et al teach a gene editing system comprising a p53 inhibitor  and further comprises a nuclease (abstract, para. 23 and 33).With respect to claim 39 to a kit, the presence of instructions In re Ngai, 70 USPQ2d 1862 (Fed. Cir. 2004). 
With respect to claim 40-42, Church et al teaches an expression construct encoding a programmable DNA nuclease and (b) an expression construct encoding an anti-apoptosis protein a DN p53, an oligonucleotide inhibitor of p53 (shRNA), a stem cells, expression constructs useful for the expression of Cas9, anti-apoptosis proteins, and sgRNA and any suitable expression construct can be used including plasmid vectors, adeno-associated viral vectors (see para. 39-42).
Church et al teach a gene editing system comprising a p53 inhibitor and further comprises a nuclease (abstract, para. 23 and 33), wherein the inhibitor is a dominant negative mutant of p53, but differ from claimed invention by not disclosing the TP53 inhibitor comprises the sequence of SEQ ID NO: 6 or 7.
Shaulian et al cure the deficiency by disclosing a N-terminal stretch is expected to encode the first 14 residues of p53 followed by c-terminus amino acid of the wild type P53  as set forth in NCBI accession no. AAA61212.1 that shows 100% sequence identity to SEQ ID NO: 6 (see below).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art to modify the genetically modified cell comprising gene editing system comprising p53 inhibitor as disclosed by Church in vivo as suggested by Shaulian. One of skill in the art would have been expected to have a reasonable expectation of success because it was routine to substitute one p53 inhibitor with another to improve inactivation of p53 under in vivo conditions. One of ordinary skill in the art would have had reasonable expectation of success because prior art successfully reported use of p53DD that has 100% sequence identity with SEQ ID NO: 6 to inactivate p53 under in vivo conditions as evident from the teaching of Shaulian. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, — USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396).

Claims 1, 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Church et al (WO/2017/184674, dated 10/26/2017, effective filing date04/19/2016 or 20190127762, dated 50/02/2019, filed 04/19/2017, effective filing date 04/19/2016), Shaulian et al (Molecular and Cellular Biology, 1992, 12(12), 5581-5592) as evidenced by NCBI accession no GenBank: AAA61212.1. 1/14/1995) as applied above and further in view of Kohn et al (WO2017/143071, dated 08/24/2017, effective filing date 02/18/2016).
Church et al teach a genetically modified stem cell, comprising: (a) an expression construct encoding a programmable DNA nuclease or a meganuclease; and (b) an anti-apoptosis component selected from the group consisting of: (i) an expression construct encoding an anti-apoptosis protein selected from the group consisting of a dominant negative mutant of p53 (DNp53), a mouse double minute 2 homolog (MDM2), a p53-induced protein with a RING (Really Interesting New Gene)-H2 domain (Pirh2, RCHY1), a constitutively photo-morphogenic 1 (COP1), an ARF (Alternative Reading Frame) Binding Protein 1 (ARF-BP1, HUWE1), a B cell lymphoma 2 protein (Bcl-2), Bcl-2-related protein A (Bcl2A1),  (ii) an oligonucleotide inhibitor of p53 (see claim 5 of ‘762. It is further disclosed that the stem cell may be human stem cell (see claim 18 of ‘762), non-human mammal, primate, a mouse, or a rat (see para. 27). 
Before the effective filing date of the instant application, Kohn et al teach it was routine to edit a target genomic DNA of a mammalian stem cell. Stem cells include, e.g., hematopoietic stem cells, embryonic stem cells, mesenchymal stem cells (see para. 111). It is further disclosed that the HSC can be from any mammal, e.g., a horse, dog, cat, goat, cow, pig, sheep, primate, non-human primate, or human (see para. 120).
It would have been obvious to one of ordinary skill in the art to modify the genetically modified cell comprising gene editing system comprising p53 inhibitor as disclosed by Church and Shaulian and accession no  by substituting nonhuman mouse cells with other species of nonhuman cells as disclosed in Kohn et al, with a reasonable expectation of success, before the effective filing date of the instant application. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so in order to improve gene editing efficiency in different species of mammalian cells including pig cells by inhibiting p53. One of skill in the art would have been expected to have a reasonable expectation of success because it was routine to substitute one species of mammalian cell with another species of mammalian cells to genetically modify cells. Further, prior art successfully reported using cells from any mammal, e.g., a horse, dog, cat, goat, cow, pig, sheep, primate, non-human primate, or human for this purpose as evident from the teaching of Kohm.. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, — USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396).

Claims 1, 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Church et al (WO/2017/184674, dated 10/26/2017, effective filing date04/19/2016 or 20190127762, dated 50/02/2019, filed 04/19/2017, effective filing date 04/19/2016), Shaulian et al (Molecular and Cellular Biology, 1992, 12(12), 5581-5592) as evidenced by NCBI accession no GenBank: AAA61212.1. 1/14/1995)  as applied above and further in view of Moriarity et al (USPGPUB 20170065636, dated 03/09/2017, effective filing date 07/31/2015).
urch et al teach a genetically modified stem cell, comprising: (a) an expression construct encoding a programmable DNA nuclease or a meganuclease; and (b) an anti-apoptosis component selected from the group consisting of: (i) an expression construct encoding an anti-apoptosis protein selected from the group consisting of a dominant negative mutant of p53 (DNp53), a mouse double minute 2 homolog (MDM2), a p53-induced protein with a RING (Really Interesting New Gene)-H2 domain (Pirh2, RCHY1), a constitutively photo-morphogenic 1 (COP1), an ARF (Alternative Reading Frame) Binding Protein 1 (ARF-BP1, HUWE1), a B cell lymphoma 2 protein (Bcl-2), Bcl-2-related protein A (Bcl2A1),  (ii) an oligonucleotide inhibitor of p53 (see claim 5 of ‘762. It is further disclosed that the stem cell may be human stem cell (see claim 18 of ‘762), non-human mammal, primate, a mouse, or a rat (see para. 27). Church differ from claimed invention by not disclosing that the genetically modified stem cell is from pig. Church differ from claimed invention by not disclosing said cell further engineered to express a CAR. 
Before the effective filing date of the instant application, Moriarity et al teach it was routine to edit a target genomic DNA of a mammalian cell and further express CAR for treating variety of cancer. Moriarity et al teach an engineering a cell comprising at least one exogenous receptor sequence that can be adjacent to a protospacer adjacent motif sequence of genomic DNA. In some cases, a protospacer adjacent motif sequence (PAM) can be recognized by a CRISPR endonuclease (see para. 40), wherein the cell of the present invention can further comprise an exogenous receptor selected from a group comprising a T cell receptor (TCR), Chimeric Antigen Receptor (CAR), or B cell receptor (BCR) (See para. 47). Moriarity et al further disclose administering to the subject a therapeutically effective amount of a pharmaceutical composition comprising the engineered cell (see para. 14). Moriarity et al further disclose a pharmaceutical composition comprising the engineered cells that are intended to be administered either alone or together with a pharmaceutically acceptable carrier or excipient (see para. 452, limitation of claims 36-39).
It would have been obvious to one of ordinary skill in the art to modify the genetically modified cell comprising gene editing system comprising p53 inhibitor as disclosed by Church Shaulian, and accession no to further incorporate CAR in said cells as disclosed in Moriarity et al, with a reasonable expectation of success, before the effective filing date of the instant application.. Said modification amounting to combining prior art elements according to known KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, — USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396).
Claims 1, 8, 12, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Church et al (WO/2017/184674, dated 10/26/2017, effective filing date04/19/2016 or 20190127762, dated 50/02/2019, filed 04/19/2017, effective filing date 04/19/2016), Bowman et al (Gene & Development, 1996, 10, 826-835) /Shaulian et al (Molecular and Cellular Biology, 1992, 12(12), 5581-5592) as evidenced by NCBI accession no GenBank: AA61212.1. 1/14/1995) and Chung et al (Nature Chemical Biology, 2015, 11, 713-720). It should be noted that Examiner has inadvertently omitted claim 12 from the statement of rejection, however, the rejection of claim 12 is apparent in view of extensive discussion of SEQ ID NO: 9 in the body of the rejection. 
Church et al teach a genetically modified stem cell, comprising: (a) an expression construct encoding a programmable DNA nuclease or a meganuclease; and (b) an anti-apoptosis component selected from the group consisting of: (i) an expression construct encoding an anti-apoptosis protein selected from the group consisting of a dominant negative mutant of p53 (DNp53), a mouse double minute 2 homolog (MDM2), a p53-induced protein with a RING (Really Interesting New Gene)-H2 domain (Pirh2, RCHY1), a constitutively photo-morphogenic 1 (COP1), an ARF (Alternative Reading Frame) Binding Protein 1 (ARF-BP1, HUWE1), a B cell lymphoma 2 protein (Bcl-2), Bcl-2-related protein A (Bcl2A1),  (ii) an oligonucleotide inhibitor of p53 (see claim 5 of ‘762. It is further disclosed that the stem cell may be human stem cell (see claim 18 of ‘762), non-human mammal, primate, a mouse, or a rat (see para. 27). 
Before the effective filing date of the instant application, Kraig et al  cure the deficiency by disclosing p53 nucleic acid sequence comprising SEQ I DNO: 4 that has 100% sequence identity to SEQ ID NO: 9 (see sequence search results). The result is consistent with p53DD disclosed in prior art and has 100% sequence homology with nucleic acid encoding N-terminal stretch encoding  the first 13 residues of p53 followed by c-terminus amino acid of the wild type P53  as discussed in prior art. Further, Chung et al teach a technique that uses small molecule–assisted shutoff (SMASh), in which proteins are fused to a degron that removes itself in the absence of drug, resulting in the production of an untagged protein. Chung reported that SMASh does not require the permanent fusion of a large domain, it should be useful when control over protein production with minimal structural modification is desired (abstract, figure 1A).
It would have been obvious to one of ordinary skill in the art to modify the gene editing system comprising p53 inhibitor  and doxycycline inducible Cas9 nucleases  as disclosed by Church and Bowman by substituting doxycycline inducible Cas9 nucleases  with functionally equivalent ‘SMASh tag’, with a reasonable expectation of success, before the effective filing date of the instant application.. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be further motivated to do so as SMASh does not require the permanent fusion of a large domain and would  be useful in situation when control over protein production with minimal structural modification is desired (Supra). One of skill in the art would have been expected to have a reasonable expectation of success because prior art successfully reported using SMASG TAG system to regulate the expression of a protein as evident from the teaching of Chung. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, — USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bowman et al (Gene & Development, 1996, 10, 826-835) reported that the p53DD contains the first 13 amino acid followed by amino acid 302-390 of the wild type P53  
 NCBI accession no KF766124 teaches a p53 DD as set forth in nucleic acid sequence encoding  N-terminal stretch encode the first 13 residues of p53 followed by c-terminus amino acid of the wild type P53.
Okita et al (US 9404124).
Conclusion
No claims allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306.  The examiner can normally be reached on Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM R SHUKLA can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANOOP K SINGH/            Primary Examiner, Art Unit 1632